DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
In Claim 4, “encirdle the wrist” should read “encircle the wrist”.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 4-6, filed March 17, 2022, with respect to the rejection(s) of Claims 1 and 3 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Inoue, Itonaga, and Takahashi.
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. 
The applicant has argued that various features of claims 1 and 3 make reference to locations on a human body to explain where various features are intended to be positioned, and that such statements of relative position do not claim a human organism but rather provide a way for one of ordinary skill to understand the scope of the claim. However, Section 33(a) of the America Invents Act reads as follows: “no patent may issue on a claim directed to or encompassing a human organism”. It is possible to make reference to locations on human body without encompassing the human body itself—a common example would be the use of the phrase “configured to”. The examiner appreciates the use of this phrase in the amendment of the claims to overcome most of the previous rejections, and the rejection stands due to one last instance of a feature that is directed to or encompassing a human organism.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a cuff on a side of the curler configured to be nearer to the living body and on the dorsal side of the wrist”. It is unclear if the cuff is on a side of the curler configured to be nearer to the living body and the cuff is on the dorsal side of the wrist, or if the cuff is on a side of the curler configured to be nearer to the living body and the cuff is configured to be on the dorsal side of the wrist. For the purposes of substantive examination, it is presumed the cuff is on a side of the curler configured to be nearer to the living body and the cuff is configured to be on the dorsal side of the wrist. However, for complete prosecution, this clause must also be rejected under 101 as being directed to or encompassing a human organism. 
Claims 2-3 are rejected by virtue of dependence from Claim 1. 
Claim 4 recites the limitation “a cuff on a side of the curler configured to be nearer to the living body and on the dorsal side of the wrist”. It is unclear if the cuff is on a side of the curler configured to be nearer to the living body and the cuff is on the dorsal side of the wrist, or if the cuff is on a side of the curler configured to be nearer to the living body and the cuff is configured to be on the dorsal side of the wrist. For the purposes of substantive examination, it is presumed the cuff is on a side of the curler configured to be nearer to the living body and the cuff is configured to be on the dorsal side of the wrist. However, for complete prosecution, this clause must also be rejected under 101 as being directed to or encompassing a human organism. 
Claims 5-6 are rejected by virtue of dependence from Claim 1. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the limitation 
-of the wrist”.
By claiming this limitation, the applicant is also claiming the dorsal side of the wrist, which is directed to a human organism.
Claim 4 recites the limitation 
“a cuff on a side of the curler configured to be nearer to the living body and on the dorsal side of the wrist”.
By claiming this limitation, the applicant is also claiming the dorsal side of the wrist, which is directed to a human organism.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (JP 3952957 B2, hereinafter Inoue) in view of Itonaga et al (US 6,336,901 Bl, cited in applicant 06/26/2020 IDS, hereinafter Itonaga), and Takahashi et al (US 8,206,310 B2, hereinafter Takahashi).
Regarding Claim 1, Inoue discloses a blood pressure measuring device comprising:
a device main body (Element 11, Fig. 1, [0019]);
a curler (Element 32, Figs. 3A-3C, [0019]) configured to bend along a circumferential direction of a wrist of a living body (See Figs. 3A-3C), including one end and another end separated from each other (The ends of Element 32 in Figs. 3A-3C are not touching), configured to come into contact with a portion of the wrist at least between a dorsal side and a palmar side (See Figs. 3A-3C; element 32 clearly touches both portions of the wrist between a dorsal side and a palmar side), and further configured to be fixed to the device main body (See Fig. 1);
a strap (Element 31, Figs. 1 and 3A-3C, [0019]) provided to the device main body (See Fig. 1), configured to cover an outer surface of the curler (See Figs. 3A-3C, “The curler 32 fixed to the inner surface side of the band 31…”, [0021]), and further configured to be mounted on the wrist (Element 31 is part of wrist sphygmomanometer 21, Fig. 1, [0019]); and
a sensing cuff (Element 41, Figs. 3A-3C) configured to be in a region of the wrist where arteries exist (Element 41 is near arteries 62 and 64, Figs. 3A-3C).
Inoue discloses the claimed invention except for expressly disclosing a back plate between the curler and the sensing cuff and configured to extend in a circumferential direction of the wrist; 
a pressing cuff on a side of the curler nearer to the strap and configured to press the sensing cuff; and 
a cuff on a side of the curler configured to be nearer to the living body and on the dorsal side of the wrist.
However, Itonaga teaches a back plate (Element 14, Fig. 3) provided between two cuffs and configured to extend in a circumferential direction of the wrist (See Fig. 3); and
a pressing cuff (Element 12, Fig. 3) configured to press the sensing 20cuff (the examiner notes this is functional language, i.e., simply means “capable of”; See Fig. 3, the pressing cuff could press the sensing cuff). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the back plate and pressing cuff of Itonaga to the device of Inoue, wherein the pressing cuff is on the side of the curler nearer to the strap, and the back plate is between the curler and the sensing cuff, because all of the claimed elements are well known, understood, and conventional (WURC) in the prior art and one skilled in the art of blood pressure devices and one of ordinary skill in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pressing cuff on a side of the curler nearer to the strap because there are a limited number of arrangements for multiple cuffs and a curler on a wrist-mounted device, and one of ordinary skill in the art could have pursued the known potential arrangements with a reasonable expectation of success.
Takahashi teaches a cuff configured to be on the dorsal side of the wrist (Element 8, Fig. 3; one of these elements 8, which go all the way around the wrist, would be on the dorsal side of the wrist). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an extra cuff to the device of Inoue (i.e. specifically the dorsal side element 8 of Takahashi to the dorsal side of the cuff of Inoue), because all of the claimed elements are well known, understood, and conventional (WURC) in the prior art and one skilled in the art of blood pressure devices and one of ordinary skill in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. The cuff on the dorsal side could function as an extra compressing or fixing cuff, as taught by Takahashi (Col. 5, line 59). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cuff on a side of the curler configured to be nearer to the living body because there are a limited number of arrangements for multiple cuffs and a curler on a wrist-mounted device, and one of ordinary skill in the art could have pursued the known potential arrangements with a reasonable expectation of success.
Regarding Claim 3, modified Inoue discloses the blood pressure measuring device according to- 52 - claim 1. Modified Inoue does not expressly disclose wherein a thickness of the cuff in a direction of inflating, which is configured to be from the -2-Application No. 16/913,399 curler toward the wrist, is larger than a thickness of the pressing cuff and a thickness of the sensing cuff. However, Takahashi teaches wherein a thickness of the cuff is larger than a thickness of the pressing cuff and a thickness of the sensing cuff (See Fig. 3 of Takahashi; the air bladder used from Takahashi is designed to be larger and thicker than the cuffs of both Inoue and Itonaga). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a thicker extra cuff to the device of Inoue, because all of the claimed elements are well known, understood, and conventional (WURC) in the prior art and one skilled in the art of blood pressure devices and one of ordinary skill in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. Due to the limited number of possible arrangements, it also would have been obvious to make the cuff thicker in a direction of inflating configured to be from the curler toward the wrist.
Regarding Claim 4, Inoue disclose a blood pressure measuring device comprising: 
a device main body (Element 11, Fig. 1, [0019]);
a curler (Element 32, Figs. 3A-3C, [0019]) configured to bend along a circumferential direction of a wrist of a living body (See Figs. 3A-3C), including one end and another end separated from each other (The ends of Element 32 in Figs. 3A-3C are not touching); 
a strap (Element 31, Figs. 1 and 3A-3C, [0019]) attached to the device main body (See Fig. 1), covering an outer surface of the curler (See Figs. 3A-3C, “The curler 32 fixed to the inner surface side of the band 31…”, [0021]), and configured to encircle the wrist (Element 31 is part of wrist sphygmomanometer 21, Fig. 1, [0019]; element 31 clearly encircles the wrist in Figs. 3A-3C); 
a sensing cuff (Element 41, Figs. 3A-3C) configured to be in a region of the wrist where arteries exist (Element 41 is near arteries 62 and 64, Figs. 3A-3C); 
wherein the curler is configured to come into contact with a portion of the wrist between an end of the sensing cuff and an end of the cuff at least between a dorsal side and a palmar side (See Figs. 3A-3C; element 32 clearly touches both portions of the wrist between a dorsal side and a palmar side).
Inoue discloses the claimed invention except for expressly disclosing a back plate between the curler and the sensing cuff and configured to extend in a circumferential direction of the wrist but only partially around the wrist; 
a pressing cuff between the curler and the strap and configured to press the sensing cuff toward the wrist; and 
a cuff on a side of the curler configured to be nearer to the living body and on the dorsal side of the wrist.  
However, Itonaga teaches a back plate (Element 14, Fig. 3) provided between two cuffs and configured to extend in a circumferential direction of the wrist but only partially around the wrist (See Fig. 3; Element 14 extends partially along the wrist); and
a pressing cuff (Element 12, Fig. 3) configured to press the sensing 20cuff (the examiner notes this is functional language, i.e., simply means “capable of”; See Fig. 3, the pressing cuff could press the sensing cuff). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the back plate and pressing cuff of Itonaga to the device of Inoue, wherein the back plate is between the curler and the sensing cuff, the pressing cuff is between the curler and the strap, wherein the pressing cuff is configured to press the sensing cuff toward the wrist, because all of the claimed elements are well known, understood, and conventional (WURC) in the prior art and one skilled in the art of blood pressure devices and one of ordinary skill in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. There are a limited number of arrangements for multiple cuffs and a curler on a wrist-mounted device, and one of ordinary skill in the art could have pursued the known potential arrangements with a reasonable expectation of success.
Regarding Claim 6, modified Inoue discloses the blood pressure measuring device according to claim 4. Modified Inoue does not expressly disclose wherein a thickness of the cuff in a direction of inflating, which is configured to be from the curler toward the wrist, is larger than a thickness of the pressing cuff and a thickness of the sensing cuff. However, Takahashi teaches wherein a thickness of the cuff is larger than a thickness of the pressing cuff and a thickness of the sensing cuff (See Fig. 3 of Takahashi; the air bladder used from Takahashi is designed to be larger and thicker than the cuffs of both Inoue and Itonaga). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a thicker extra cuff to the device of Inoue, because all of the claimed elements are well known, understood, and conventional (WURC) in the prior art and one skilled in the art of blood pressure devices and one of ordinary skill in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. Due to the limited number of possible arrangements, it also would have been obvious to make the cuff thicker in a direction of inflating configured to be from the curler toward the wrist.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Itonaga and Takahashi, and further in view of Basu et al (US 2018/0199830 Al, hereinafter Basu).
Regarding Claim 2, modified Inoue discloses the blood pressure measuring device according to claim 1. Modified Inoue discloses the claimed invention except for expressly disclosing a flat plate between the curler and the back plate and configured to be in a region of the wrist where a tendon exists. However, Basu teaches a flat plate (Element 1026, Fig. 10) configured to be in a region of the wrist where a tendon exists (See Fig. 10; element 1026 is near the region of the wrist where element 1012 is; Element 1012 is a flexor carpi radius tendon, [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a flat plate to the device of Itonaga, because this allows the sensing device (in this case, the sensing cuff) to remain in place relative to the skin of the user while the tendon of the user moves, as taught by Basu ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flat plate between the curler and the back plate because there are a limited number of arrangements for multiple cuffs, a flat plate, a back plate, and a curler on a wrist-mounted device, and one of ordinary skill in the art could have pursued the known potential arrangements with a reasonable expectation of success.
Regarding Claim 5, modified Inoue discloses the blood pressure measuring device according to claim 4. Modified Inoue discloses the claimed invention except for expressly disclosing a flat plate between the curler and the back plate and configured to be in a region of the wrist where a tendon exists.  However, Basu teaches a flat plate (Element 1026, Fig. 10) configured to be in a region of the wrist where a tendon exists (See Fig. 10; element 1026 is near the region of the wrist where element 1012 is; Element 1012 is a flexor carpi radius tendon, [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a flat plate to the device of Itonaga, because this allows the sensing device (in this case, the sensing cuff) to remain in place relative to the skin of the user while the tendon of the user moves, as taught by Basu ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flat plate between the curler and the back plate because there are a limited number of arrangements for multiple cuffs, a flat plate, a back plate, and a curler on a wrist-mounted device, and one of ordinary skill in the art could have pursued the known potential arrangements with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Fujii et al (JP 5251447 B2), which discloses a curler (Element 12, Fig. 3) 
See Uesaka et al (US 20130109981 A1), which discloses a cuff configured to be on the dorsal side of the wrist (Fig. 3)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791                                                                                                                                                                                           
/DANIEL L CERIONI/             Primary Examiner, Art Unit 3791